     Case 2:20-cv-09530-DMG-JPR Document 55 Filed 04/16/21 Page 1 of 1 Page ID #:703




1                                                                             JS-6
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
                                                  )
11    VAREL, INC.,                                ) Case No. CV 20-9530-DMG (JPRx)
                                                  )
12                              Plaintiff,        )
                                                  )
13                 v.                             ) JUDGMENT
                                                  )
14                                                )
       HISCOX INSURANCE COMPANY,                  )
15     INC.,                                      )
                                                  )
16                              Defendant.        )
                                                  )
17                                                )
                                                  )
18                                                )
19
20          This Court having granted Defendant Hiscox Insurance Company, Inc’s Motion for
21    Judgment on the Pleadings by Order dated April 16, 2021,
22          IT IS ORDERED, ADJUDGED AND DECREED that judgment is entered in
23    favor of Defendant and against Plaintiff Varel, Inc.
24
25    DATED: April 16, 2021
26                                                              DOLLY M. GEE
27                                                      UNITED STATES DISTRICT JUDGE

28



                                                  -1-
